DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-28 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 26, 2021 and September 7, 2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kirsten Grueneberg (Reg. No. 47,297) on December 14, 2021.
Claims 11 and 25 have been amended as follows:
Claim 11, line 2: after the words “the liner layer substantially” delete the words “consists of” and insert ---contains---; after the words “a polymeric material” insert ---wherein the polymeric material is----. 
	Claim 25, lines1-2: after the words “the liner layer substantially” delete the words “consists of” and insert ---contains---. 

Allowable Subject Matter
Claims 2-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 2-28 are allowable over the closest references: Weber et al. (U.S. Patent 5,710,216), Yamamoto et al. (U.S. Patent 5,284,917), Wu (U.S. Patent Application Publication 2012/0049121 A1), Guenanten et al. (U.S. Patent 10,611,130), and Yambe et al. (U.S. Patent Application Publication 2020/0223205 A1 or WO 2018042952 A1).
	 With regard to the limitations of claims 2-28, Weber discloses a thermoplastic molding material containing 
   A) 	from 1 to 98.5% by weight of a partly aromatic copolyamide, 
   B) 	from 1 to 98.5% by weight of a polymethacrylimide, 
   C) 	from 0.5 to 30% by weight of a polycondensate of aliphatic or aromatic polyhydric alcohols with epihalohydrins, 
   D) 	from 0 to 60% by weight of fibrous or particulate fillers or mixtures thereof, 
   E) 	from 0 to 40% by weight of rubber impact modifiers and 
   F) 	from 0 to 40% by weight of conventional additives and processing assistants (claim 1). 
    	With regard to the limitations of claims 2-28, Yamamoto discloses a thermoplastic resin composition comprising 
   (A) 	1 to 99 parts by weight of a methacrylimide-containing polymer having at least 10% by weight of methacrylimide units represented by the formula 

    PNG
    media_image1.png
    223
    528
    media_image1.png
    Greyscale

where R is a hydrogen atom or an aliphatic, aromatic or alicyclic hydrocarbon radical having 1 to 20 carbon atoms, 
   (B) 	99 to 1 part by weight of at least one thermoplastic polymer selected from the group consisting of thermoplastic polyester (B-1) and a thermoplastic polyamide (B-2), the combined amount of components (A) and (B) being 100 parts by weight, and 
   (C) 	0.05 to 10 parts by weight of at least one compound selected from the group consisting of polyepoxides, polyoxazolines, polyisocyanates (claim 1).
	With regard to the limitations of claims 2-28, Wu discloses an intermediate transfer member comprised of a polymer blend selected from the group consisting of a polymethacrylimide and a polysulfone, a polymethacrylimide and a polyphenylsulfone, and a polymethacrylimide, and a polyethersulfone, wherein said polymethacrylimide is a homopolymer of a N-alkyl methacrylimide represented by wherein n is from about 50 to about 5,000: or wherein said polymethacrylimide is a copolymer of N-alkyl methacrylimide and alkyl/aryl methacrylate represented by 

    PNG
    media_image2.png
    337
    624
    media_image2.png
    Greyscale

wherein n and m represents the number of the repeating units, and where n is from about 50 to about 5,000, and m is from about 20 to about 10,000; R1 is alkyl with from about 1 to about 20 carbon atoms; R2 is alkyl with from about 1 to about 20 carbon atoms, or aryl with from about 6 to about 24 carbon atoms (claims 1-6).
	With regard to the limitations of claims 2-28, Guenanten discloses a coextruded multilayer foil, comprising: 
at least a layer A, and a layer B, 
wherein the layer A comprises, based on the total weight of the layer A: 
from 40.0 to 97.0 wt. % of a fluoropolymer selected from polyvinylidene fluoride (PVDF), polyvinylfluoride (PVF), polytetrafluorethylene (PTFE), polyethylenetetrafluoroethylene (ETFE), fluorinated ethylene-propylene (FEP) or a mixture or copolymer thereof; 
from 0.0 to 45.0 wt. % of a polyalkyl(meth)acrylate; and 
from 3.0 to 30.0 wt. % of glass beads; and 
the layer B comprises, based on the total weight of the layer B: 

from 10.0 to 90.0 wt. % of one or several impact modifiers selected from particulate impact modifiers and thermoplastic impact modifiers; 
from 0.0 to 40.0 wt. % of a fluoropolymer selected from polyvinylidene fluoride (PVDF), polyvinylfluoride (PVF), polytetrafluorethylene (PTFE), polyethylenetetrafluoroethylene (ETFE), fluorinated ethylene-propylene (FEP) or a mixture or copolymer thereof; 
from 0.0 to 5.0 wt. % of one or several UV-absorbers; 
from 0.0 to 5.0 wt. % of one or several UV-stabilizers; and 
from 0.0 to 20.0 wt. % of an adhesion-promoting copolymer comprising 
(i) from 70.0 to 95.0 wt. % methyl methacrylate; 
(ii) from 0.5 to 15.0 wt. % maleic anhydride; and 
(iii) from 0.0 to 25.0 wt. % of other vinyl-copolymerizable monomers having no functional groups other than the vinyl function, based on the weight of the adhesion-promoting copolymer; and 
wherein the cumulative content of the poly(methyl)methacrylate and of the one or several impact modifiers in the layer B is at least 50 wt. % (claim 1).
	With regard to the limitations of claims 2-28, Yambe discloses a multilayer film, wherein a first acrylic resin layer (α1), an aromatic polycarbonate resin layer (β), and a second acrylic resin layer (α2) are directly laminated in the stated order, a glass transition temperature of an aromatic polycarbonate resin constituting the aromatic polycarbonate resin layer (β) is 100-1400C., and the following formulae (4-1) and (4-2) are satisfied; 

    PNG
    media_image3.png
    112
    720
    media_image3.png
    Greyscale

wherein Tα1 is a glass transition temperature of an acrylic resin constituting the first acrylic resin layer (α1), Tα2 is a glass transition temperature of an acrylic resin constituting the second acrylic resin layer (α2), and Tβ is a glass transition temperature of an aromatic polycarbonate resin constituting the aromatic polycarbonate resin layer (β), wherein the aromatic polycarbonate resin constituting the aromatic polycarbonate resin layer (β) contains a structural unit derived from an aromatic dihydroxy compound in an amount of 99-80 mol % and a structural unit derived from an aliphatic dicarboxylic acid in an amount of 1-20 mol %, based on 100 mol % of the sum of the structural unit derived from the aromatic dihydroxy compound and the structural unit derived from the aliphatic dicarboxylic acid, and wherein the acrylic resin constituting the first acrylic resin layer (α1) and the acrylic resin constituting the second acrylic resin layer (α2) are the same acrylic resin and contain a structural unit derived from methyl(meth)acrylate in an amount of 50-95 mol % and a structural unit derived from vinylcyclohexane in an amount of 50-5 mol %, based on 100 mol % of the sum of structural units derived from polymerizable monomers (claims 8-10).
However the above mentioned references of Weber et al., Yamamoto et al., Wu, Guenanten et al., and Yambe et al. do not disclose or fairly suggest the claimed poly(meth) acrylamide film for use in a forgery prevention label, wherein the poly(meth)acrylamide film comprises: 
from 30.0 wt.-% to 92.5 wt.-% of a poly(meth)acrylamide; 

from 0.0 wt.-% to 30.0 wt.-% of a polyalkyl(meth)acrylate;
from 5.0 wt.-% to 40.0 wt.-% of one or several inorganic fillers; 
from 0.0 wt.-% to 5.0 wt.-% of one or several UV-absorbers; and 
from 0.0 wt.-% to 5.0 wt.-% of one or several UV-stabilizers, based on the weight of the poly(meth)acrylimide film; 
wherein the poly(meth)acrylimide comprises at least 50 wt-'%, based on the weight of the poly(meth)acryiimide, of repeating units of Formula (I) 

    PNG
    media_image4.png
    348
    503
    media_image4.png
    Greyscale

in which R1 and R2 are independently selected from hydrogen and a methyl group, and
R3 is hydrogen or a C1-C4-alkyl group, and wherein a cumulative content of the poly(meth)acrylimide, the polyalkyl(meth)acrylate, and the impact modifier is from 60.0 ·wt.-%, to 95.0 ·wt.-%, based on the weight of the poly(J:neth)acrylirnide film; and
a content, in wt.-%, of the one or several impact modifiers nim in the
poly(meth)acrylimide film is described by the following relationship:

    PNG
    media_image5.png
    74
    389
    media_image5.png
    Greyscale

wherein nr is a content in wt-%, of the one or several inorganic fillers in
the poly(meth)acrylimide film, as per instant claim 2.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Weber et al., Yamamoto et al., Wu, Guenanten et al.., and Yambe et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MICHAEL M. BERNSHTEYN/           Primary Examiner, Art Unit 1764